DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on January 28, 2021, are currently pending and have been considered below.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for generating geographic coordinate for a package during delivery.

Step 2A – Prong 1
Independent Claims 1, 11 and 20 as a whole recite a method of organizing human activity.  The limitations from exemplary Claim 1 reciting “transmitting, a tracking identifier associated with a package being shipped; receiving, a response indicating a location of the package; generating a geographic coordinate associated with the location of the package based on: (i) the location of the package as indicated in the response, and (ii) information associated with shipping of the package; providing output based on the geographic coordinate” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (computer, computing interface of claim 1; memory, processor, computing interface of claim 11; computer readable medium, computer and computing interface of claim 20) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (computer, computing interface of claim 1; memory, processor, computing interface of claim 11; computer readable medium, computer and computing interface of claim 20).  The computer, computing interface of claim 1; memory, processor, computing interface of claim 11; computer readable medium, computer and computing interface of claim 20, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-10 and 12-19 are also directed to same grouping of methods of organizing human activity.  The additional elements of the computer-implemented method “claims 2-10”, computing interface “claim 2, 5-6, 12, 15-16”; web content, display, user device of claims 8 and 18; processor “claims 12-13, 15 and 19”, are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-4, 11-14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen et al (US Patent Application Publication No. 20160314429 - hereinafter Gillen) in view of Mahmoud et al (US Patent Application Publication No. 20130050019 - hereinafter Mahmoud).
Re. claim 1, Gillen teaches:
A computer-implemented method comprising: 
transmitting, to a computing interface provided by a carrier, a tracking identifier associated with a package being shipped; [Gillen; ¶131 shows a notification sent to the carrier personal, and within that notification sent to the carrier is a tracking number or other identifying information for a shipment such as “For example, a notification is provided to the delivery vehicle driver and/or other carrier personnel (e.g., via a user computing entity 115). For example, the carrier computing entity 105 may receive an indication that the customer would like to receive delivery of the item/shipment at the establishment…. the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer”].
providing output based on the geographic coordinate.  [Gillen; Fig. 14 and ¶86 shows providing a display with coordinate location on a map].
Gillen doesn’t teach, Mahmoud teaches:
receiving, from the computing interface, a response indicating a location of the package; [Mahmoud; ¶36-¶37 generates a message that provides location information of package (baggage)].
generating a geographic coordinate associated with the location of the package based on: [Mahmoud; ¶21-¶24 shows generating a message to include the geographic coordinates of the location of the package such as “generated message further includes the determined city having location coordinates nearest to the location coordinates of the item”].
(i) the location of the package as indicated in the response from the computing interface, and [Mahmoud; ¶27 shows generating of message includes current location].
(ii) information associated with shipping of the package; [Mahmoud; ¶27 shows information such as time stamp which is associated with shipping of the package].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gillen by including limitation(s) as taught by Mahmoud to include the above features in the invention of Gillen. One would be motivated to modify Gillen with the teachings of Mahmoud since the tracking apparatus used is able to determine location of the baggage along the route which enables user to continuously monitor their luggage/package from origin to destination. [Mahmoud; ¶26].

Re. claim 2, Gillen in view of Mahmoud teaches computer-implemented method of claim 1.
Gillen doesn’t teach, Mahmoud teaches:
wherein the information associated with the shipping of the package includes an indication of one or more prior locations of the package, [Mahmoud; ¶43 shows indication of prior locations of the package such as “maintains all previously determined location coordinates, and corresponding time stamps, of the baggage”]. and 
wherein the geographic coordinate is generated using the location of the package as indicated in the response from the computing interface [Mahmoud; ¶21-¶24 shows generating a message to include the geographic coordinates of the location of the package such as “generated message further includes the determined city having location coordinates nearest to the location coordinates of the item”, ¶27 shows generating of message includes current location] and 
the indication of the one or more prior locations of the package.  [Mahmoud; ¶43 shows location coordinates are determined for prior locations]. Please see motivation to combine Gillen in view of Mahmoud presented in claim 1 above.

Re. claim 3, Gillen in view of Mahmoud teaches computer-implemented method of claim 2.
Gillen doesn’t teach, Mahmoud teaches:
wherein the information associated with the shipping of the package further includes an indication of a time at which the package was present at one of the one or more prior locations, [Mahmoud; ¶43 shows time stamps included with prior location coordinates associated with the baggage such as “maintains all previously determined location coordinates, and corresponding time stamps, of the baggage”]. and 
wherein the geographic coordinate is also generated using the indication of the time.  [Mahmoud; ¶43 states previous location coordinates have corresponding time stamps]. Please see motivation to combine Gillen in view of Mahmoud presented in claim 1 above.

Re. claim 4, Gillen in view of Mahmoud teaches computer-implemented method of claim 1.
Gillen doesn’t teach, Mahmoud teaches:
wherein the information associated with the shipping of the package includes at least one of: a carrier, a service class, one or more prior locations of the package, a date/time stamp associated with a prior location of the package, an estimated next location of the package, a method of transportation of the package, or a known location of a waypoint.  [Mahmoud; ¶43 shows previous location coordinates and their corresponding timestamps of the baggage are maintained within memory unit]. Please see motivation to combine Gillen in view of Mahmoud presented in claim 1 above.

Re. claim 11,
System of claim 11 substantially mirrors the computer method of claim 1, and Gillen further teaches a memory to store a tracking identifier of a package being shipped and information associated with the shipping of the package; and at least one processor to: as shown in ¶5 and ¶105.

Re. claim 12,
System of claim 12 substantially mirrors the computer method of claim 2.

Re. claim 13,
System of claim 13 substantially mirrors the computer method of claim 3.

Re. claim 14,
System of claim 14 substantially mirrors the computer method of claim 4.

Re. claim 20,
Computer medium of claim 20 substantially mirrors the computer method of claim 1, and Gillen further teaches a computer readable medium having stored thereon computer-executable instructions that, when executed by a computer, cause the computer to perform operations: as shown in ¶16-¶20.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen in view of Mahmoud in view of Sasidharan et al (US Patent Application Publication No. 20210090023 - hereinafter Sasi).
Re. claim 8, Gillen in view of Mahmoud teaches computer-implemented method of claim 1.
Gillen teaches:
wherein the output is web content, and [Gillen; ¶49 shows customer with their device accessing web content such as webpage, and the device containing a display such as “the user interface may be an application, browser, user interface, dashboard, webpage, and/or similar words used herein interchangeably executing on and/or accessible via the customer computing entity 110 to interact with and/or cause display of information”. ¶60-¶64 shows customer using their computing entity or mobile device and they’re following instructions to register such as “To register, a customer (e.g., a customer operating a customer computing entity 110) may access a webpage, application, dashboard, browser, or portal of an entity that provides notification/message services”].
wherein the web content comprises instructions to present a visualization on a display of a user device, [Gillen; ¶49 shows customer with their device accessing web content such as webpage, and the device containing a display such as “the user interface may be an application, browser, user interface, dashboard, webpage, and/or similar words used herein interchangeably executing on and/or accessible via the customer computing entity 110 to interact with and/or cause display of information”. ¶60-¶64 shows customer using their computing entity or mobile device and they’re following instructions to register such as “To register, a customer (e.g., a customer operating a customer computing entity 110) may access a webpage, application, dashboard, browser, or portal of an entity that provides notification/message services”].
Gillen doesn’t teach, Sasi teaches:
the visualization including a map with a visual indication at or around the geographic coordinate.  [Sasidharan; ¶45 and Fig. 6 shows location of truck and where packages will be delivered. While Fig. 3 shows database storing coordinates for the locations of the packages].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gillen by including limitation(s) as taught by Sasi to include the above features in the invention of Gillen. One would be motivated to modify Gillen with the teachings of Sasi since the delivery route optimization will improve the efficiency of the delivery performance by reducing/quashing the time lost to parking and re-parking the delivery vehicle. [Sasi; ¶43].

Re. claim 9, Gillen in view of Mahmoud teaches computer-implemented method of claim 1.
Gillen doesn’t teach, Sasi teaches:wherein the geographic coordinate is used for at least one of: displaying the location of the package on a map, updating a tracking model, predicting a shipping delay, updating an estimated time of arrival of the package, or estimating carbon emissions associated with the package.  [Sasidharan; ¶45 and Fig. 6 displays location of package on map as packages delivered to L1, L2 and L3 are onboard the vehicle, which is presented on the map].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gillen by including limitation(s) as taught by Sasi to include the above features in the invention of Gillen. One would be motivated to modify Gillen with the teachings of Sasi since the delivery route optimization will improve the efficiency of the delivery performance by reducing/quashing the time lost to parking and re-parking the delivery vehicle. [Sasi; ¶43].

Re. claim 18,
System of claim 18 substantially mirrors the computer method of claim 8.

Re. claim 19,
System of claim 19 substantially mirrors the computer method of claim 9.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen in view of Mahmoud in view of Haramati et al (US Patent Application Publication No. 20210157978 - hereinafter Hara).
Re. claim 10, Gillen in view of Mahmoud teaches computer-implemented method of claim 1.
Gillen doesn’t teach, Mahmoud teaches:
wherein the geographic coordinate is generated using a model that incorporates the information associated with the shipping of the package, and wherein the method further comprises: 
receiving, from a tracking unit, an indication of a latitude and longitude coordinate associated with a waypoint; and [Mahmoud; ¶42-¶43 shows coordinates received in latitude and longitude and indicates the nearest city at each of the locations the baggage arrives to on its way to its destination such as “the orbital information provided in the received GPS signal as well as the computed distance between the baggage 1 and the GPS satellite 50, the microprocessor 25 determines the location coordinates (i.e., longitude and latitude coordinates) of the baggage…. determine a city with location coordinates closest to the location coordinates of the baggage 1 (FIG. 1). Upon determining the city nearest to the location coordinates of the baggage 1, the microprocessor 25 sends information relating to the location of the baggage”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gillen by including limitation(s) as taught by Mahmoud to include the above features in the invention of Gillen. One would be motivated to modify Gillen with the teachings of Mahmoud since the tracking apparatus used is able to determine location of the baggage along the route which enables user to continuously monitor their luggage/package from origin to destination. [Mahmoud; ¶26].
Gillen doesn’t teach, Hara teaches:
updating the model based on the latitude and longitude coordinate associated with the waypoint.  [Hara; ¶1309 - ¶1317 shows updating the location of items such as “wherein the user-specific information includes GPS coordinates obtained from the devices associated with the individuals; communicating with the devices associated with the individuals, receiving periodic updates of the GPS coordinates, and updating in the data structure corresponding geographical location values; enabling automated sequential viewing of items in the subgroup”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gillen by including limitation(s) as taught by Hara to include the above features in the invention of Gillen. One would be motivated to modify Gillen with the teachings of Hara since it would be useful to improve these software applications to increase operation management efficiency and overall efficiency of computer systems. [Hara; ¶3].

Novel/Non-Obvious Subject Matter
Claims 1-20 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-7 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Gillen (20160314429), Mahmoud (20130050019), Savchenko (11373536)
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Gillen teaches transmitting tracking identifier associated with a package being shipped. Mahmoud teaches receiving response providing a location of package and generating a coordinate associated with location of package, generating the geographic coordinate comprises calculating an estimated location of the package based on: the location of the package as indicated in the response from the computing interface.

The prior art fails to explicitly teach:
wherein the generating the geographic coordinate comprises calculating an estimated location of the package based on: an amount of time that has elapsed since the package has left the location of the package as indicated in the response from the computing interface and an expected travel time between the location of the package as indicated in the response from the computing interface and an estimated next location of the package. Further the prior art fails to additionally teach, wherein the geographic coordinate represents a centroid of latitude and longitude coordinates of two or more known locations, the two or more known locations each determined using: (i) the location of the package as indicated in the response from the computing interface, and 
(ii) the information associated with the shipping of the package.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628